DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-33) in the reply filed on 11/8/2021 is acknowledged.
Priority
The effective filing date of the instantly recited claims is considered to be the filing date of 11/16/2017.  The examiner failed to find total support for the instant claims in the provisional application filed on 11/17/2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on before the mailing date of the instant application are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statemens are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Indicator system in claim 1
Anti-stabbing mechanism in claim 10
Marking mechanism in claim 18
Pressing unit in claim 27
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
See elements 26 and/or 76 for the indicator system (par. [0066], [0072], 0115] of the pg-publication.
See par. [0020] of the pg-publication for the anti-stabbing mechanism
See par. [0111]-[0113] of the pg-publication for the marking mechanism
See element 320 for the pressing unit
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 4 is objected to because of the following informalities:
On line 2 of claim 4, “said plurality of injectors” should read “said plurality of portable electronic injectors” to provide consistent antecedent basis.  This change should be made throughout the claims wherever it appears.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 11 of claim 1, “with at least one mobile process manager” renders the claims indefinite because it is unclear if the applicant’s intention is to draw a reference to the previously recited “mobile process manager” or some other mobile process manager”.  The examiner suggests amending the limitation to “with the mobile process manager” to fix the deficiency.
In regard to claim 5, the claim is rendered indefinite because claim 5 appears to recite an “indicator light” but the “indicator light” is interpreted as the corresponding structure for the 112f term, “indicator system”, in claim 1.  It is unclear if the applicant is reciting a new light or intending to refer to the limitations already recited in claim 1.  The examiner’s interpretation is that the references are the same and the claim should be amended to clarify (amending claim 5 to clearly recite that the indicator system includes the indicator light).

In regard to claim 11, similar issues appear.  For example, “said needle” should be “said at least one needle”, “said trigger” should be “said switched trigger”, and “said mechanical inhibitor” should read “said inhibitor”.  Similar changes should be made throughout the claims.
In regard to claim 13, it appears the claim recites structures that are already recited.  The claim should be cancelled or amended to include narrowing limitations.
In regard to claim 14, it is unclear as to what is meant by “said at least one vaccine”.
The dependent claims are all also rejected by virtue of their dependency on the rejected independent claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 29-30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Davoodi PTY LTD (WO2016/101031; hereafter Davoodi) in view of Hogan (US 5,911,709).
In regard to claim 1, Davoodi discloses a system for mass vaccination (see at last par. [0002]-[0003]), the system comprising: a portable electronic injectors (10), comprising: at least one needle (24) to administer a measured amount of at least one vaccine to a body tissue; an indicator system (display 38 including visual indicator lights 40) to provide an indication when either an injection error occurs or when a vaccination indication is required (see par. [0068]); a mobile process manager (150) in wireless communication with said injection device to control a mass vaccination, to receive said vaccination indications, said injection errors and vaccination process data and to alert a vaccination process overseer in generally real-time of said errors (see Figure 19a; par. [0098], [0124]); and a database (160) in internet communication with at least one mobile process manager to receive said vaccination indications, said injection errors and vaccination process data (see par. [0098]).
Davoodi is disclosed for use in the field of mass vaccinations for livestock (see par. [0002]-[0003] and would be understood by the ordinary skilled artisan to be useful in the field of pastoral farming.  One of ordinary skill in the art would also understand 
In regard to claim 2, Davoodi discloses wherein said mobile process manager (150) is implemented on one of the following devices: a smartphone, a tablet, and a computerized unit (see par. [0098], [0124]).

In regard to claim 4, Davoodi discloses wherein said mobile process manager also to download injection task parameters to said plurality of injectors in parallel (see Figures 19a; Davoodi discloses the structure that is capable of performing parallel download).
In regard to claim 5, Davoodi discloses wherein each said injector device has an associated user unit on which is mounted an indicator light (40), said indicator light to light up when one of said vaccination indications or injection errors occurs (see par. [0068], [00100], [00124], [00135]-[00136]).
In regard to claim 6, Davoodi discloses wherein said vaccination indications are at least one of: injector status indication, battery level, needle replacement, vaccine low level in each bottle, and number of injection for every injector (see par. [0068], [00100], [00124], [00135]-[00136]).
In regard to claim 7, Davoodi discloses and wherein said vaccination process data comprises at least one of: number of injections performed, time to perform them, and temperature of the vaccine at each injection (see par. [007], [0064], [0093], [00149]).
In regard to claim 8, Davoodi discloses wherein said process manager also comprises an NFC (near field communication) unit at least to read a unique number associated with each of said injector devices (see par. [0073], [0091], [00100], [00138]).
In regard to claim 9, Davoodi discloses wherein each said injector device also comprises an RFID (radio frequency identification) reader at least to read an RFID tag 
In regard to claim 29, Davoodi discloses wherein said database is web-accessible (see par. [0098]).
In regard to claim 30, Davoodi discloss said database to enable traceability of the vaccination process (see par. [007], [0026], [0064], [0093], [0098], [00139], [00149]).
In regard to claim 33, Davoodi discloses comprising a multi-dosage pumping unit to receive multiple dosages of said vaccine and to inject single dosages of said vaccine per injection (see par. [007], [0026], [0064], [0093], [00139], [00149]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Davoodi in view of Hogan and further in view of D’Antonio (US 5,080,648 A).
In regard to claim 10, Davoodi in view of Hogan fails to disclose an anti-stabbing mechanism.
In a similar art, D’Antonio discloses an anti-stabbing mechanism in the form of a cap (507).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with the cap of D’Antonio to prevent unwanted needle sticks.
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Davoodi in view of Hogan and further in view of Unitract Syringe Pty Ltd (WO2016/033507; hereafter Unitract).

In a similar art, Unitract discloses a temperature control element (650) and temperature sensors (520) in a drug delivery device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the combination with the teachings of Unitract in order to provide a system that could control the temperature of the vaccines to ensure proper vaccine temperature during delivery.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Davoodi in view of Hogan and further in view of Hogan (US 6,264,637; hereafter Hogan II).
In regard to claim 18, Davoodi in view of Hogan fails to disclose said injector comprises a spray can and a marking mechanism to activate said spray can to mark said body tissue.
In a similar art, Hogan II discloses a vaccine syringe (150) comprising a spray can (170) and a marking mechanism (197, valve trigger spring, spring stop flange and valve; all not shown but disclosed) to activate the spray can to mark tissue.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the combination with the teachings of Hogan II in order to provide a system that could visually mark the vaccination status of the animals.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Davoodi in view of Hogan and further in view of Clayton et al. (US 8,911,409; hereafter Clayton).
In regard to claim 21, Davoodi in view of Hogan fails to disclose wherein each said injector comprises a projector directed towards an injection area to light up said injection area during an injection.
In a similar art, Clayton discloses a syringe (20) comprising a projector (58) directed towards an injection area to light up said injection area during an injection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the combination with the teachings of Clayton in order to provide a system to light up the injection area in dark areas to ensure proper injection.
Claims 26 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Davoodi in view of Hogan and further in view of Fabian et al. (US 2009/0171296).
In regard to claim 26, Davoodi in view of Hogan fails to disclose said injector head comprising a fixed housing with a connection to connect said injection head over said needle to said injector a movable housing having an inhibitor connection to connect said upper housing to said inhibitor, wherein said fixed and movable housings have a needle housing therein for said needle and a protrusion limiter to define how much said movable housing extends from said fixed housing when said movable housing is moved by said inhibitor thereby to define the length of said needle which protrudes when injection head is retracted. 
.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Davoodi in view of Hogan and further in view of Cohen (US 2015/0174321)
In regard to claim 28, Davoodi and Hogan fail to teach said at least one needle is two needles and wherein each said injector comprises a variable position system to vary a distance between said two needles. 
Cohen teaches needles (214A-C, para. 55) with a variable positioning system to be able to reach the proper depth for a vaccine injection (see par. [0055]). Because Cohen teaches to a syringe configured to deliver vaccines, it would have been obvious to a person skilled in the art to implement the two needle head on the syringes of Cohen on the combination device in order to facilitate the ability to deliver drugs to the proper depth of an animal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783